49 N.J. 303 (1967)
229 A.2d 800
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
FRANK BOYNES, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued March 20, 1967.
Decided May 22, 1967.
Mr. Richard B. McGlynn, Assistant County Prosecutor, argued the cause for respondent, State of New Jersey (Mr. Brendan T. Byrne, County Prosecutor of Essex County, attorney).
Mr. Milton A. Waldor argued the cause for appellant.
*304 The opinion of the court was delivered
PER CURIAM.
Defendant appeals from a verdict of murder in the second degree. His two major grounds of appeal are (1) that the trial court erred in admitting his written statement into evidence, and (2) that the conviction was contrary to the weight of the evidence.
We have examined the record and conclude that the finding of the trial judge that the defendant's confession was voluntary was justified. Additionally, the trial in this matter began before the decision in Miranda v. State of Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), and thus the doctrine of Miranda for which defendant argues, is not constitutionally required. Johnson v. State of New Jersey, 384 U.S. 719, 86 S.Ct. 1772, 16 L.Ed.2d 882 (1966). We are not disposed to apply Miranda retrospectively. State v. Rudd, 49 N.J. 310 (1967).
There was ample evidence to sustain the verdict.
We have examined defendant's other grounds of appeal and find them without merit.
Affirmed.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.